Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 13, 17-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0061920 to Yamamoto in view of EP 0523550 to Shimizu (The art rejection is made based on the PE2E translation).
In Reference to Claim 1
Yamamoto discloses Yamamoto discloses a dry-compressing compressor comprising a housing (Fig. 112) defining a suction chamber (Fig. 1, 24) and having a compressor inlet (Fig. 1, 8) where preferably atmospheric pressure prevails and a compressor outlet (Paragraph 24), two screw rotors (Fig. 1, annotated by the examiner) arranged in the suction chamber and each having at least one displacement element (Fig. 1, annotated by the examiner) including a helical recess for defining a plurality of windings (As showed in Fig. 1), wherein at least one displacement element (Fig. 1, annotated by the examiner) per screw rotor has a single-pass asymmetrical profile (Paragraph 26, a single thread gear), the screw rotors have no internal cooling of the rotors (As showed in Fig. 1)
Yamamoto does not teach the Vin/Vvk=(vi)1/j, wherein j=2 to 5
Shimizu teaches the a relation between the inlet volume and a precompression volume is related to an internal volume ration of the compressor.  The internal volume ratio is determined by the rotor groove volume which is determined by the casing, male and female rotor.  (Col. 3, Line 20-40)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Shimizu into the design of Yamamoto.  Doing so, would result in the Vin/Vvk equal to the ration as recited by the Applicant.  Both invention of Yamamoto and Shimizu are in the field of the screw vacuum machine.  Shimizu teaches a design method of controlling the working load of a screw rotary machine by varying the trapped volume between rotors and the casing.

The combination of Yamamoto and Shimizu as applied to Claim 1 does not teach the housing (26) has a mean heat flow density of less than 80000 W/m, in the area of the displacement elements.
According to the specification, a mean heat flow density is the ratio of the compression capacity to the wall surface of the compression area. Yamamoto teaches the compression volume is determined by the winding angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the winding angle of the thread, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Once the compression volume is determined, the mean heat flow density will also be determined based on the application requirement.
In Reference to Claim 2
Yamamoto discloses the profiled are configured such that not blowhole is formed (As showed in Fig. 1, rotor has Quimby profiled) 
In Reference to Claim 3 Yamamoto discloses the profiles of the at least one displacement element of each screw rotor are configured as Quimby profile (As showed in Fig. 1) 
In Reference to Claim 4 Yamamoto discloses a displacement element arranged near the outlet of the vacuum pump has symmetrical profile (Fig. 1, P4) 
In Reference to Claims 5, 6, 8, 9 and 12 
Yamamoto discloses the screw compressor. 
Yamamoto does not teach the number of screw and how the volume ratio is determined.
Shimizu teaches the a relation between the inlet volume and a precompression volume is related to an internal volume ration of the compressor.  The internal volume ratio is determined by the rotor groove volume which is determined by the casing, male and female rotor.  (Col. 3, Line 20-40)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Shimizu into the design of Yamamoto.  Doing so, would result in the Vi is determined by the inlet and outlet pressure as recited by the Applicant.  Both invention of Yamamoto and Shimizu are in the field of the screw rotary machine.  Shimizu teaches a design method of controlling the working load of a screw rotary machine by varying the trapped volume between rotors and the casing.
In Reference to Claim 10

Yamamoto discloses the pitch of windings of the displacement element varies (Fig. 1, as showed).
In Reference to Claim 13
Yamamoto discloses two screw rotors (Fig. 1, annotated by the examiner) with parallel axes are provided (As showed in Fig. 1)
In Reference to Claim 17
Yamamoto discloses for synchronizing the two screw rotors a synchronization gear (Fig. 1, 21) is provided.
In Reference to Claim 18
Yamamoto discloses the dry run screw vacuum compressor.
The combination of Yamamoto and Shimizu as applied to Claim 18 does not teach the rotational speed of the compressor.
However, the Applicant recites the operational method instead of the structure itself. According to MPEP, [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or
obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In Reference to Claim 19
Yamamoto discloses wherein the one displacement element is configured as a discharge-side displacement element (Fig. 1, P4) and for each screw rotor at least one further displacement element (Fig. 1, P1) is provided.
In Reference to Claim 21

Yamamoto discloses the suction- side displacement elements (Fig. 1, P4) have a constant pitch along their overall length
In Reference to Claim 22
Yamamoto discloses each screw rotor comprises a rotor shaft (Fig. 1 as showed) supporting the at least one displacement element.
In Reference to Claim 23
Yamamoto discloses the displacement elements (Fig. 1, annotated by the examiner) of a screw rotor are of an integral configuration
In Reference to Claim 24
Yamamoto discloses the screw rotors and in particular the at least one displacement element (Fig. 1, annotated by the examiner) per screw rotor have a smaller expansion coefficient (As showed in Fig. 1, the coefficient at the P1 is small) that the housing, wherein the expansion coefficient of the housing (The coefficient at P4 is larger) is in particular at least larger than that of the screw rotors and/or the at least one displacement element
In Reference to Claim 25
Yamamoto discloses the screw rotors do not comprise any ducts through which in particular a liquid coolant flows (AS showed in Fig. 1, there is no cooling duct in the housing of the compressor)
In Reference to Claim 26
Yamamoto discloses the screw rotors are of a solid configuration (As showed in Fig. 1, the rotor is a single piece)
In Reference to Claim 28
Yamamoto discloses the distance between the area where 5 % to 20 % of the outlet pressure prevails and the last winding of the discharge-side displacement element is at least 20 % to 30 % of the rotor length (As showed in Fig. 2B, the length of each screw section is a design parameter, the ratio between L1 and L2 varies based on the performance requirement)
Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Shimizu as applied to Claim 1 in view of US Patent Publication 2001/0024620 to North.
In Reference to Claim 11
Yamamoto discloses the screw dry compression compressor.
The combination of Yamamoto and Shimizu as applied to Claim 1 does not teach the rotor is a conical configuration.
North teaches the rotor is of a conical configuration (Fig. 1, 5)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Yamamoto and Shimizu as applied to Claim 1 to incorporate teachings from North. Doing so, would result in conical rotor being incorporated into the design of Yamamoto. Both inventions of Yamamoto and North are in the same field of the endeavor and North teaches a method of minimizing the size of the exhaust stage, thereby keeping the power consumption of the pump to a minimum whilst maintaining a relatively large pump inlet size so as to allow faster evacuation of the chamber being pumped and faster pump inlet speeds of the gas being pumped. (Paragraph 7 of North)
In Reference to Claims 14 and 15
Yamamoto discloses the screw dry compression compressor comprises the inlet.
The combination of Yamamoto and Shimizu as applied to Claim 1 does not teach the gas collection chamber.
North teaches wherein at the compressor inlet (Fig. 1, 8) and/or outlet (Fig. 1, 9) at the compressor inlet in particular inside the housing a gas collection chamber is provided (As showed in Fig. 1)

Wherein at the compressor outlet a gas collection chamber (Fig. 1, 9) is provided in particular inside the housing. 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Yamamoto and Shimizu as applied to Claim 1 to incorporate teachings from North. Doing so, would result in conical rotor being incorporated into the design of Yamamoto. Both inventions of Yamamoto and North are in the same field of the endeavor and North teaches a method of minimizing the size of the exhaust stage, thereby keeping the power consumption of the pump to a minimum whilst maintaining a relatively large pump inlet size so as to allow faster evacuation of the chamber being pumped and faster pump inlet speeds of the gas being pumped. (Paragraph 7 of North)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Shimizu as applied to Claim 1 in view of US Patent Publication US 2012/0230858 to Izawa et al. 
In Reference to Claim 16 
Yamamoto discloses the screw dry compression compressor.  Yamamoto teaches the screw is supported by one side of bearing. 
The combination of Yamamoto and Shimizu as applied to Claim 1 does not the support bearings.
Izawa teaches in the housing, roller bearings (Fig. 1, 18) and preferably seals are arranged on both sides of the two screw rotors (Fig. 1 as showed) 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Yamamoto and Shimizu as applied to Claim 1 to incorporate teachings from Izawa. Doing so, would result in bearings being arranged at both sides of screw rotor. Both inventions of Yamamoto and Izawa are in the same field of endeavor, and Izawa teaches a design of securely support a rotor shaft with predictable result in success of securing a compressor shaft.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent Publication 2003/0152475 to Becher.
In Reference to Claim 27
Yamamoto discloses the dry compression compressor comprising rotor with Quimby profile for suppressing the local temperature increase near the discharge port (Paragraph 44)
The combination of Yamamoto and Shimizu as applied to Claim 1 does not teach the temperature valve.
Becher teaches the operation temperature is determined by ratio of overall wrapping angle, ratio of maximal pitch to minimal pitch (Paragraph 21, 22, and 23)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Yamamoto and Shimizu as applied to Claim 1 to incorporate teachings from Becher. Doing so, would result in the screw rotor being design with pitch angle based on pre-requested design condition such as temperature, energy requirement, and contraction size, the temperature 50 K is merely a design result.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamamoto and Shimizu as applied to Claim 1 in view of US Patent Publication 2007/0196228 to Tunna et al (Tunna). 
In Reference to Claim 20 
Yamamoto discloses the dry compression compressor comprising rotor with Quimby profile. 
The combination of Yamamoto and Shimizu as applied to Claim 1 does not teach the gap between the rotor and the inner wall of the housing. 
Tunna teaches the rotor to stator clearance can be increased or even maximized when the pump is switched off following pumping of sticky or dusty atmospheres. (Paragraph 8) 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Yamamoto and Shimizu as applied to Claim 1 to incorporate teachings from Tunna. Doing so, would result in a gap being formed between the rotor and the inner surface of the housing to prevent sticky or dusty in the air as being taught by Tunna. 
The combination of Yamamoto, Shimizu and Tunna as applied to Claim 20 does not teach the gap is between 0.03 mm to 0.2 mm. However, a person with ordinary skill in the art will determine the gap since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Starting on Page 7, the Claim amendment has overcome the USC 112(b) claim rejection.
The amended claim has been rejected based on the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        /DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/7/2022